                                            Exhibit 1

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:
Debra C. Jeffries
                                                            Case No. 19-56859-mlo
                                                            Honorable Maria L. Oxholm
                                                            Chapter 13
___ Debtor(s)_______________/


                          ORDER APPROVING FEE APPLICATION


       This matter having come before the Court upon the application of Marrs and Terry,
PLLC all interested parties having been served with notice of the application and the provisions
of E.D. Mich. LBR 2016-1 having been met, no objections to the application having been
received and a certification of no response having been filed, and the Court being otherwise fully
advised in the premises;

       IT IS HEREBY ORDERED:

       1.      The Court approves Applicant’s fees and expenses as follows:

               PRIOR AWARD(S) FOR FEES AND EXPENSES:                      $ 3500.00

               The Court grants Applicant’s current fee application as follows:

               THIS AWARD FOR FEES:                                        $914.00
               THIS AWARD FOR COSTS:                                       $ 53.75
               TOTAL THIS AWARD:                                           $ 967.75


       AMOUNT OF THIS AWARD PAID DIRECTLY BY DEBTOR                                ($0.00)

       AMOUNT OF THIS AWARD TO BE PAID BY TRUSTEE                                  $967.75


2. This award covers services rendered and expenses incurred during the time period of
2/29/2020 through 6/19/2020.

3. To the extent that fees and expenses pursuant to this Order are not disbursed by the
Chapter13 Trustee, they shall be paid directly by the Debtor(s) upon dismissal.




 19-56859-mlo       Doc 29-1    Filed 06/29/20     Entered 06/29/20 08:41:55        Page 1 of 1
